Citation Nr: 1445877	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-33 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of the Veterans Affairs' (VA) Regional Office (RO) in Wilmington, Delaware.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran appeared unrepresented and presented testimony before the undersigned Veterans Law Judge sitting at the RO.  

Subsequently, in correspondence dated April 2014, the Veteran's representative stated that she was not properly notified of the Veteran's hearing and therefore could not appear at the hearing to represent him.  The representative submitted a motion to reschedule another hearing.

Although the Veteran voluntarily appeared without his representative at the April 2014 Board hearing, the Board wants to ensure the Veteran is afforded an opportunity to present complete testimony with the assistance of his representative.  As such, the Board finds that a remand is now necessary to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at the RO.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



